Title: To George Washington from Richard Peters, 16 June 1777
From: Peters, Richard
To: Washington, George



Sir
War Office [Philadelphia] June 16th 1777

Immediately on my Arrival I attended to the several Things mentioned by your Excellency. Two hundred Spears are sent on by General Mifflin. I have ordered three hundred more to be made but the Workmen are going out with the Militia & complain of the Want of seasoned Stuff for the Shafts. They will I hope however be shortly completed. Should you choose any Alteration from those sent the Commissary Genl of M. Stores will attend to the having it done. Would it not be better to have Slings to the Spears that they be slung at the Men’s Backs when they are using their rifles? or are they to be used as Rests to keep the Rifle steady? There are one thousand Tin Cartridge Boxes already made in this City, Five hundred are sent on to your Excellency & the remainder waits your Orders. The five hundred Arms are also sent, altho’ they can be but illy spared as our Stock here runs very low.
I received from Mr Tilghman & laid before the Board the Establishment of the Pay of the Light Dragoons. In the Troops passing thro’ & raised in this City I have observed that they have Quarter Masters in every Troop who are Persons thinking themselves entitled to a superior

Rank in the Army to that of a Serjeant. Is it your Excellency’s Opinion that these Gentlemen should be left out of the Establishment or is there to be a Quarter Master & Qr Mr Serjeant to each Troop? If so no Pay is established for the Qr Mr of a Troop who perhaps in your Excellency’s Opinion is an unnecessary Officer. I have the Honour to be with great Respect Your very obedt humble Servt

Richard Peters Secy

